Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 07 November 2022 has been entered. Claims 1-6, 8, 11-12, 14-15, 17-21, 23-24 and 31-34 are now pending in the application.
Amendments to claims 19-20 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 07 November 2022, with respect to the rejection(s) of claim(s) 12, 16-17 and 19-20 under 35 U.S.C. 102 over Khandekar, claim 21 under 35 U.S.C. 102 over Schmidt and claims 12-14, 17 and 19-20 under 35 U.S.C. 102 over Sako have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and newly found prior art reference(s).

Claim Objections
Claims 33 and 34 are objected to because of the following informalities:  
 Claim 33, lines 2-3: “wherein the second is enclosed by” should read -- wherein the second cavity is enclosed by --
Claim 34, lines 2-3: “wherein the second is enclosed by” should read -- wherein the second cavity is enclosed by --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15, 17-21, 23-24 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation in claim 12, lines 11-12, “plating the second cavity and the bottom surface of the printed circuit board to form a second plated metal layer over the first plated metal layer” renders the claim indefinite because it is unclear the recited “a second plated metal layer” formed over the first plated metal layer. Claim 12 recites in lines 3-7 “forming a first cavity”….“plating the first cavity”….“filling the first cavity”. It is unclear how the recited “a second plated metal layer” forms over the first plated metal layer in the second cavity side surfaces because the second cavity has been formed only after forming and then filling the first cavity. The first plating metal layer has been formed during the plating of the first cavity. In other words, there is no first plated metal layer on the side surface of the second cavity and hence cannot form a second metal layer over the first plated metal layer. The examiner recommends to amend this as plating the second cavity and the bottom surface of the printed circuit board to form a second plated metal layer, wherein forming the second plated metal layer over the first plated metal layer of the bottom surface of the second cavity.

The same deficiency exists in claim 21 lines 9-10, “plating the PCB and the second cavity to form a second plated metal layer over the first plated metal layer”.

Claims 14-15 and 17-20, 31 and 33 depend on claim 12, claims 23-24, 32 and 34 depend on claim 21. Therefore, claims 12, 14-15, 17-21, 23-24 and 31-34 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14-15, 17-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino (US 20120246925) in view of Khandekar (US 7190078). 
Regarding claim 12, Hibino teaches,  
A method for forming a printed circuit board (multilayer printed wiring board 10, Figs. 1-2, para. [0027-0028]) having an engineered thermal path (a through-hole conductor 36, para. [0057), the method comprising: 
forming a first cavity (first opening portion 28a, see modified Fig. 1 below and para. [0029]) in a top surface of the printed circuit board (first surface S, see modified Fig. 1) by drilling (CO2 laser is irradiated on the first-surface, F {upper surface} side of core substrate 30 from the first surface toward the second surface, para. [0029]), milling, or a combination thereof into the top surface of the printed circuit board to a first depth (pulse widths are set differently when forming first opening portion 28a and second opening portion 28b, the depth of first opening portion 28a is different from that of second opening portion 28b, para. [0034], [0037], Fig. 11 and claim 10); 
[AltContent: textbox (second cavity)][AltContent: arrow][AltContent: textbox (first cavity)][AltContent: arrow]
    PNG
    media_image1.png
    494
    396
    media_image1.png
    Greyscale

	Modified Fig. 1, Hibino.

plating the first cavity and the top surface of the printed circuit board to form a first plated metal layer (electroless plating is performed to form electroless plated film 31, Fig. 2(A), para. [0038]); 
filling the first cavity with a first thermal conductive material (electrolytic plating is performed to form electrolytic plated film 32, Fig. 2(C), para. [0040]),
forming a second cavity (second opening portion 28b, para. [0030]) in a bottom surface (second surface S) of the printed circuit board by drilling, milling, or a combination thereof into the bottom surface of the printed circuit board to a second depth (CO2 laser is irradiated on the second-surface S {lower surface} side of core substrate 30 from the second surface toward the first surface under the same conditions for forming first opening portion 28a, para. [0030]).
Hibino does not teach plating or filling the second cavity with a second thermal conductive material. However, Khandekar teaches a method of forming an interconnection structure in a microelectronic package in which, 
 
[AltContent: textbox (second cavity)][AltContent: arrow][AltContent: textbox (first cavity)][AltContent: textbox (first thermal conductive material)][AltContent: arrow][AltContent: textbox (second thermal conductive material)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    310
    441
    media_image2.png
    Greyscale

		Modified Fig. 10 Khandekar.
plating the second cavity and the bottom surface of the printed circuit board to form a second plated metal layer (first electrolessly plated layer 355' and 355'', Figs. 9 and 10) over the first plated metal layer (a bulk electrolytically plated layer 356' and 356'' plated above layer 355' and 355', col. 7, lines 51-52); and 
filling the second cavity with a second thermal conductive material (a first package via 340'' comprising a first conductive material extending from the second conductive layer 310' through the first dielectric material portion of the dielectric material 320 to the first conductive layer 310, col. 8, lines 7-9), wherein the filled first cavity is in thermal communication, electrical communication, or both thermal and electrical communication with the filled second cavity to form a filled cavity structure as an engineered thermal path, an electrical path, or both (interlocking sections 360' and 360'' are disposed within respective conductive layers 310 and 310', via 340'' further providing an electrical interconnection at its top region with a conductive layer 310'', col. 7, lines 36-40; the conductive material may, in one embodiment include copper, col. 7, line 54).

Hibino teaches in para. [0029] that a CO2 laser is irradiated on the first-surface F, upper surface side of core substrate 30 from the first surface toward the second surface in which a person of ordinary skill in the art would have thought that laser drilling process would improve the process of creating cavities or holes in a printed circuit board. Khandekar teaches col. 7, lines 51-52 that bulk electrolytically plated layers 356' and 356'', plated above layer 355' and 355'', and in col. 7, line 54, filling material includes copper, which is one of the claimed materials in the instant application claim 19, in which it is obvious that the plated layers 356’ and 356” are electrically and thermally conductive layers.  Therefore, in view of the teachings of Khandekar, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Hibino to replace the filling material in the second cavity with a bulk conductive material 356” so that it enables thermal communication, electrical communication, or both thermal and electrical communication between the filled first and second cavities while manufacturing a printed circuit board.

Regarding claim 21, Hibino in view of Khandekar teaches all limitations. Hibino further teaches,   
applying a photoresist mask to the PCB to expose the first cavity and the second cavity (plating resist 40 with a predetermined pattern is formed on electroless plated film 31 on surfaces of core substrate 30, Fig. 2B, para. [0039]);
wherein the second cavity is formed to be directly adjoining with the first cavity via the first and second plated metal layers (see modified Fig. 1 Hibino above).

Regarding claims 14-15, 17-18, 23 and 24, Hibino further teaches, 
[Claims 14 and 23].	wherein the second cavity is formed to have different dimensions or a greater cross-sectional area than the first cavity (depth Xa of first opening portion 28a may be different from depth (thickness) Xb of second opening portion 28b, Fig. 11, para. [0037]).

[Claims 15 and 24]. 	wherein the second cavity is formed to have same dimensions as the first cavity (their pulse widths are set the same when forming first opening portion 28a and second opening portion 28b, the depth of first opening portion 28a is the same as that of second opening portion 28b, para. [0034]).

17. 	The method of claim 12, wherein the second cavity is formed to be adjoining with the first cavity via the first and second plated metal layers (see Figs. 2 to 8).

18. 	The method of claim 12, further comprising planarizing at least one of the top surface and the bottom surface (since plating solutions circulate smoothly, it is easy to fill plating in penetrating hole 28, para. [0053]).


Regarding claims 19-20, Khandekar further teaches, 
19.	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material are selected from a group consisting of copper, tin, gold, silver, nickel, aluminum, conductive polymers, conductive epoxies, non-conductive polymers, and combinations thereof (include copper, col. 7, line 54).

20. 	The method of claim 12, wherein the first thermal conductive material and the second conductive thermal material have a same composition or different compositions (conductive material providing in the holes and recesses of the vias may include a first electrolessly plated layer 355' and 355'' and a bulk electrolytically plated layer 356' and 356'' plated above layer 355' and 355'', respectively, as shown. The conductive material may, in one embodiment, include copper, see col. 7, lines 48-54).
Therefore, in view of the teachings of Khandekar, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Hibino to replace the filling material as copper and the first and the second conductive thermal material have a same or different compositions so that it enables thermal communication, electrical communication, or both thermal and electrical communication between the filled first and second cavities while manufacturing a printed circuit board.

Claim(s) 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino in view of Khandekar as applied to claims 12 and 21 above, and further in view of King (US 5080455)
Regarding claims 31-32, Hibino does not teach one of the first or second plated metal layer has a thickness ranging from 2 mils to 6 mils. However, King teaches a printed circuit board fabrication and a hole plating method in which, 
[Claims 31 and 32]. 	wherein one of the first or second plated metal layer has a thickness ranging from 2 mils to 6 mils (a copper layer under one-half mil thick and in some cases as thin as several hundred angstroms, which is then electroplated to a thickness of several mils, col. 4, lines 39-41). 
Therefore, in view of the teachings of King, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a printed circuit board of Hibino to replace the electroplating method that forms several mils as taught by King so that it enables to form the uniform deposition of electrically conducting material inside the hole surface during the electroplating process. 


Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 33-34 would be allowable for disclosing a printed circuit board having an engineered thermal, electrical path or both wherein, the first cavity is enclosed by first side surfaces coupled to a first bottom formed of a portion of the first plated metal layer, wherein the second cavity is enclosed by second side surfaces coupled to a second bottom formed of a portion of the second plated metal layer.

Prior art reference Hibino fails to teach plating or filling the second cavity with a second thermal conductive material or the first cavity is enclosed by first side surfaces coupled to a first bottom formed of a portion of the first plated metal layer, or the second cavity is enclosed by second side surfaces coupled to a second bottom formed of a portion of the second plated metal layer.

Though Khandekar teaches forming a first cavity 340’ on top of a second caving 340’’ in Fig. 10, forming of the interconnection structure of Fig. 10 involves laminating a second dielectric layer 316 above the first dielectric layer 315 as taught in Figs. 11A to 11I, col. 9, lines 9-10. Khandekar therefore fails to teach the first cavity is enclosed by first side surfaces coupled to a first bottom formed of a portion of the first plated metal layer, or the second cavity is enclosed by second side surfaces coupled to a second bottom formed of a portion of the second plated metal layer.

Prior art reference King teaches a first cavity 45a on a top surface in Figs 3A to 3F. However, King fails to teach a second cavity on a bottom surface of the printed circuit board. 

Therefore claims 33-34 would be allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729